EXHIBIT 10.2

 

DIGITAL RIVER, INC.

1999 STOCK OPTION PLAN

(FORMERLY KNOWN AS THE 1999 NON-OFFICER STOCK OPTION PLAN)

 

ADOPTED AUGUST 10, 1999

AMENDED FEBRUARY 7, 2000

FURTHER AMENDED FEBRUARY 7, 2001

FURTHER AMENDED AUGUST 1, 2002

 

1.                            PURPOSES.  The principal purposes of the Digital
River, Inc. (the “Corporation”) 1999 Stock Option Plan (formerly known as the
1999 Non-Officer Stock Option Plan) (the “Plan”) Plan are: (a) to improve
individual performance by providing long-term incentives and rewards to
Employees, Directors and Consultants of the Corporation; (b) to assist the
Corporation in attracting, retaining and motivating Employees, Directors and
Consultants with experience and ability; and (c) to associate the interests of
such persons with those of the Corporation’s stockholders.

 

Options granted under this Plan may be Non-Qualified Stock Options.

 

2.                            DEFINITIONS.  For purposes of this Plan, the
following terms shall have the meanings indicated below:

 

(a)                        “Affiliate” shall mean any parent corporation or
subsidiary corporation of the Corporation, whether now or hereafter existing, as
those terms are defined in Sections 424(e) and (f), respectively, of the Code.

 

(b)                        “Board” shall mean the Board of Directors of the
Corporation.

 

(c)                        “Capital Stock” shall mean any of the Corporation’s
authorized but unissued shares of voting common stock, par value of One Cent
($.01) per share.

 

(d)                        “Code” shall mean the Internal Revenue Code of 1986,
as amended from time to time.

 

(e)                        “Committee” shall mean a committee comprised of one
or more members of the Board appointed by the Board in accordance with Section 4
of the Plan.

 

(f)                          “Consultant” shall mean any person, including an
advisor or other form of independent contractor, engaged by the Corporation or
an Affiliate to render consulting services and who is compensated for such
services (provided that such services are not in connection with the offer or
sale of securities in a capital-raising transaction, and do not directly or
indirectly promote or maintain a market for the Corporation’s securities),
provided that the term “Consultant” shall not include Employees or Directors.

 

(g)                       “Continuous Service” shall mean the Optionee’s service
with the Corporation or an Affiliate, whether as an Employee, Director or
Consultant, is not interrupted or terminated. The Optionee’s Continuous Service
shall not be deemed to have terminated merely because of a

 

--------------------------------------------------------------------------------


 

change in the capacity in which the Optionee renders service to the Corporation
or an Affiliate as an Employee, Consultant or Director or a change in the entity
for which the Optionee renders such service, provided that there is no
interruption or termination of the Optionee’s Continuous Service. For example, a
change in status from an Employee of the Corporation to a Consultant of an
Affiliate or a Director of the Corporation will not constitute an interruption
of Continuous Service. The Board or the chief executive officer of the
Corporation, in that party’s sole discretion, may determine whether Continuous
Service shall be considered interrupted in the case of any leave of absence
approved by that party, including sick leave, military leave or any other
personal leave.

 

(h)                       “Corporation” shall mean Digital River, Inc., a
Delaware corporation and any of its Affiliates.

 

(i)                          “Director” shall mean a member of the Board.

 

(j)                          “Employee” shall mean any person employed by the
Corporation or by any Affiliate. Mere services as a Director or payment of a
director’s fee by the Corporation or an Affiliate shall not be sufficient to
constitute “employment” by the Corporation or an Affiliate.

 

(k)                      “Exchange Act” shall mean the Securities Exchange Act
of 1934, as amended.

 

(l)                          “Fair Market Value” shall mean the price per share
determined as follows: (a) if the security is listed for trading on one or more
national securities exchanges (including the NASDAQ National Market System), the
reported last sales price on such principal exchange on the date in question, or
if such security shall not have been traded on such principal exchange on such
date, the reported last sales price on such principal exchange on the first day
prior thereto on which such security was so traded; or (b) if the security is
not listed for trading on a national securities exchange (including the NASDAQ
National Market System) but is traded in the over-the-counter market, the mean
of the highest and lowest bid prices for such security on the date in question,
or if there are no such bid prices for such security on such date, the mean of
the highest and lowest bid prices on the first day prior thereto on which such
prices existed; or (c) if neither (a) nor (b) is applicable, by any means deemed
fair and reasonable by the Committee (as defined below) which determination
shall be final and binding on all parties.

 

(m)                    “Non-Qualified Stock Option” shall mean an Option, not
intended to qualify as an “incentive stock option” as defined in Section 422 of
the Code, to purchase Capital Stock of the Corporation.

 

(n)                       “Officer” shall mean a person who possesses the
authority of an “officer” as that term is used in Rule 4460(i)(1)(A) of the
Rules of the National Association of Securities Dealers, Inc. For purposes of
the Plan, a person in the position of “Vice President” or higher shall be
classified as an “Officer” unless the Board or the Committee expressly finds
that such person does not possess the authority of an “officer” as that term is
used in Rule 4460(i)(1)(A) of the Rules of the National Association of
Securities Dealers, Inc.

 

(o)                        “Option” shall mean a Non-Qualified Stock Option
granted pursuant to the Plan.

 

2

--------------------------------------------------------------------------------


 

(p)                        “Option Agreement” shall mean a written agreement
pursuant to which the Corporation grants an Option to an Optionee and sets the
terms and conditions of the Option. Each Option Agreement shall be subject to
the terms and conditions of the Plan.

 

(q)                        “Option Date” shall mean the date upon which an
Option Agreement for an Option granted pursuant to the Plan is duly executed by
or on behalf of the Corporation.

 

(r)                        “Option Stock” shall mean the voting common stock of
the Corporation, par value of One Cent ($.01) per share (subject to adjustment
as described in Section 7) reserved for Options pursuant to this Plan, or any
other class of stock of the Corporation which may be substituted therefor by
exchange, stock split or otherwise.

 

(s)                        “Optionee” shall mean an Employee, Director or
Consultant of the Corporation or one of its Affiliates to whom an Option has
been granted under the Plan or, if applicable, such other person who holds an
outstanding Option.

 

(t)                          “Plan” shall mean this 1999 Stock Option Plan
(formerly known as the 1999 Non-Officer Stock Option Plan), as amended hereafter
from time to time.

 

(u)                       “Securities Act” shall mean the Securities Act of
1933, as amended.

 

3.                            OPTIONS AVAILABLE UNDER PLAN.  The Corporation’s
authorized Capital Stock in an amount equal to Eight Million Four Hundred Fifty
Thousand (8,450,000) shares is hereby made available, and shall be reserved for
issuance under this Plan. The aggregate number of shares available under this
Plan shall be subject to adjustment on the occurrence of any of the events and
in the manner set forth in Section 7. Except as provided in Section 7, in no
event shall the number of shares reserved be reduced below the number of shares
issuable upon exercise of outstanding Options. If an Option shall expire or
terminate for any reason without having been exercised in full, the unpurchased
shares shall (unless the Plan shall have been terminated) become available for
other Options under the Plan.

 

4.                            ADMINISTRATION.  The Plan shall be administered by
the Committee. The Corporation shall grant Options pursuant to the Plan upon
determinations of the Committee as to which of the eligible persons shall be
granted Options, the number of shares to be optioned and the term during which
any such Options may be exercised. The Committee may from time to time adopt
rules and regulations for carrying out the Plan and shall have authority and
discretion to interpret and construe any provision of the Plan. Each
determination, interpretation or other action made or taken by the Committee
pursuant to the provisions of the Plan shall be final and conclusive. No member
of the Committee will be liable for any action or determination made in good
faith with respect to the Plan or any Option granted under the Plan.

 

5.                            ELIGIBILITY FOR NON-QUALIFIED STOCK OPTIONS.

 

(a)                        Eligible Persons.  Non-Qualified Stock Options may be
granted to Employees, Directors and Consultants.

 

(b)                        Restrictions on Eligibility.  Notwithstanding the
foregoing, the aggregate number of shares issued pursuant to Options granted to
Officers and Directors cannot exceed forty percent

 

3

--------------------------------------------------------------------------------


 

(40%) of the number of shares reserved for issuance under the Plan as determined
at the time of each such issuance to an Officer or Director, except that there
shall be excluded from this calculation shares issued to Officers not previously
employed by the Corporation pursuant to Options granted as an inducement
essential to such individuals entering into employment contracts with the
Corporation.

 

(c)                        Consultants.

 

(i)                         A Consultant shall not be eligible for the grant of
an Option if, at the time of grant, a Form S-8 Registration Statement under the
Securities Act (“Form S-8”) is not available to register either the offer or the
sale of the Corporation’s securities to such Consultant because of the nature of
the services that the Consultant is providing to the Corporation, or because the
Consultant is not a natural person, or as otherwise provided by the rules
governing the use of Form S-8, unless the Corporation determines both (i) that
such grant (A) shall be registered in another manner under the Securities Act
(E.G., on a Form S-3 Registration Statement) or (B) does not require
registration under the Securities Act in order to comply with the requirements
of the Securities Act, if applicable, and (ii) that such grant complies with the
securities laws of all other relevant jurisdictions.

 

(ii)                     Form S-8 generally is available to consultants and
advisors only if (i) they are natural persons; (ii) they provide bona fide
services to the issuer, its parents, its majority-owned subsidiaries or
majority-owned subsidiaries of the issuer’s parent; and (iii) the services are
not in connection with the offer or sale of securities in a capital-raising
transaction, and do not directly or indirectly promote or maintain a market for
the issuer’s securities.

 

6.                            TERMS AND CONDITIONS OF OPTIONS.  Whenever the
Committee shall designate an Optionee, it shall communicate to the Secretary of
the Corporation the name of the Optionee, the number of shares to be optioned
and such other terms and conditions as it shall determine, not inconsistent with
the provisions of this Plan. The chief executive officer or other officer of the
Corporation shall then enter into an Option Agreement with the Optionee,
complying with and subject to the following terms and conditions and setting
forth such other terms and conditions of the Option as determined by the
Committee:

 

(a)                        Number of Shares and Option Price.  The Option
Agreement shall state the total number of shares to which it pertains. The price
of Option Stock for a Non-Qualified Stock Option shall be determined by the
Committee and may be less than the Fair Market Value at the Option Date. The
Option price shall be subject to adjustment as provided in Section 7 hereof.

 

(b)                        Time and Manner of Exercise of Option.  Options
granted hereunder shall be exercisable as determined by the Committee at the
time of the grant of such Options. Notwithstanding the foregoing, no Option may
be exercised after ten (10) years from the date on which the Option was granted.

 

(c)                        Termination of Continuous Service, Except Death or
Disability.  In the event that the continuous service of an Optionee shall cease
for any reason other than his or her death, disability or “for cause,” unless
otherwise specified in the Option Agreement, any vested, outstanding Options
shall terminate ninety (90) days after the termination of the employee or at

 

4

--------------------------------------------------------------------------------


 

the time specified in the Option Agreement.  If an alternate period other than
ninety (90) days is included in the Option Agreement, any vested Options not
exercised within the period specified in the Option Agreement shall terminate at
the expiration of such period.  In the event that Optionee shall be terminated
“for cause” including, but not limited to: (i) willful breach of any agreement
entered into with the Corporation; (ii) misappropriation of the Corporation’s
property, fraud, embezzlement, breach of fiduciary duty, other acts of
dishonesty against the Corporation; or (iii) conviction of any felony or crime
involving moral turpitude, the Option shall terminate seven (7) days after
termination of the employee.

 

(d)                        Death or Disability of Optionee.  If the Optionee
shall die or become disabled within the definition of Section 22(e)(3) of the
Code while in the employ of the Corporation or any Affiliate or if the Optionee
shall die within the period after the termination of his or her Continuous
Service with the Corporation or any Affiliate as provided in paragraph (c) of
this Section, and in either case shall not have fully exercised his or her
vested Options, any vested Options granted pursuant to the Plan which were
exercisable at the date of termination of Continuous Service shall terminate at
the time specified in the Option Agreement; provided, however, that such vested
Options shall not be exercisable for a period greater than one (1) year
following his or her death or date of disability. If no such periods are
specified in the Option Agreement, then any vested outstanding Options shall be
exercisable only within: (i) six (6) months following the Optionee’s death and
(ii) thirty (30) days following the Optionee’s disability. In the case of death,
such Option shall be exercised pursuant to paragraph (e) of this Section by the
person or persons to whom the Optionee’s rights under the Option shall pass by
the Optionee’s will or by the laws of descent and distribution, and only to the
extent that such Options were exercisable at the time of death.

 

(e)                        Transfer of Option.  Each Option granted hereunder
shall, by its terms, not be transferable by the Optionee other than by will or
by the laws of descent and distribution, and shall be, during the Optionee’s
lifetime, exercisable only by the Optionee or Optionee’s guardian or legal
representative. Except as permitted by the preceding sentence, each Option
granted under the Plan and the rights and privileges thereby conferred shall not
be transferred, assigned or pledged in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.
Upon any attempt to so transfer, assign, pledge, or otherwise dispose of the
Option, or of any right or privilege conferred thereby, contrary to the
provisions of the Option or the Plan, or upon levy of any attachment or similar
process upon such rights and privileges, the Option, and such rights and
privileges, shall immediately become null and void.

 

(f)                          Manner of Exercise of Options.  An Option may be
exercised, in whole or in part, at such time or times and with such rights with
respect to such shares, which have accrued and are in effect. Such Option shall
be exercisable only by: (i) written notice to the Corporation of intent to
exercise the Option with respect to a specified number of shares of stock; (ii)
tendering the original Option Agreement to the Corporation; and (iii) payment to
the Corporation of the amount of the Option purchase price for the number of
shares of stock with respect to which the Option is then exercised. Payment of
the Option purchase price shall be made in the manner set forth in the Option
Agreement, which may be in: (i) cash, check or equivalent form; (ii) by delivery
of shares of common stock of the Corporation which have been owned for no less
than six (6) months, with a Fair Market Value equal to the Option purchase
price; (iii) by a

 

5

--------------------------------------------------------------------------------


 

combination of cash and shares of common stock of the Corporation, which valued
together shall equal the Option purchase price; provided, however, that there
shall be no such exercise at any time as to fewer than one hundred (100) shares
or all of the remaining shares then purchasable by the Optionee or person
exercising the Option. When all shares of optioned stock covered by the Option
Agreement have been issued to the Optionee, or the Option shall expire, the
Option Agreement shall be canceled.

 

(g)                       Option Certificate.  The Board of Directors shall have
discretion to issue a certificate representing an Option granted pursuant to
this Plan. Such certificate shall be surrendered to the Corporation upon
exercise of the Option.

 

(h)                       Delivery of Certificate.  Except where shares are held
for unpaid withholding taxes, between fifteen (15) and thirty (30) days after
receipt of the written notice and payment specified above, the Corporation shall
deliver to the Optionee certificates for the number of shares with respect to
which the Option has been exercised, issued in the Optionee’s name; provided,
however, that such delivery shall be deemed effected for all purposes when the
Corporation, or the stock transfer agent for the Corporation, shall have
deposited such certificates in the United States mail, postage prepaid,
addressed to the Optionee and the address specified in the written notice of
exercise.

 

(i)                          Other Provisions.  The Option Agreements under this
Section shall contain such other provisions as the Committee shall deem
advisable.

 

7.                            ADJUSTMENTS.

 

(a)                        Capitalization Adjustments.  If any change is made in
the Capital Stock subject to the Plan, or subject to any Option, without the
receipt of consideration by the Corporation (through merger, consolidation,
reorganization, recapitalization, reincorporation, stock dividend, dividend in
property other than cash, stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure or other transaction
not involving the receipt of consideration by the Corporation), the Plan will be
appropriately adjusted in the class(es) and maximum number of shares subject to
the Plan pursuant to Section 3 and the maximum number of shares subject to award
to any person pursuant to Sections 5 and 6, and the outstanding Options will be
appropriately adjusted in the class(es) and number of shares and price per share
of stock subject to such outstanding Options. Such adjustments shall be made by
the Board of Directors of the Corporation, the determination of which shall be
final, binding and conclusive. (The conversion of any convertible securities of
the Corporation shall not be treated as a transaction “without receipt of
consideration” by the Corporation.)

 

(b)                        Change In Control - Asset Sale, Merger, Consolidation
Or Reverse Merger.  In the event of (1) a sale of substantially all of the
assets of the Corporation, (2) a merger or consolidation in which the
Corporation is not the surviving corporation or (3) a reverse merger in which
the Corporation is the surviving corporation but the shares of Capital Stock
outstanding immediately preceding the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash or
otherwise, then any surviving corporation or acquiring corporation shall assume
any Options outstanding under the Plan or shall substitute similar Options
(including an award to acquire the same consideration paid to the stockholders
in the

 

6

--------------------------------------------------------------------------------


 

transaction described in this Section 7, paragraph (b)) for those outstanding
under the Plan. In the event any surviving corporation or acquiring corporation
refuses to assume such Options or to substitute similar Options for those
outstanding under the Plan but subject to the restrictions in this Section 7,
paragraph (d), then with respect to Options held by Optionees whose Continuous
Service has not terminated, the vesting shall be accelerated in full, and the
Options shall terminate if not exercised at or prior to such event. With respect
to any other Options outstanding under the Plan, such Options shall terminate if
not exercised prior to such event.

 

(c)                        Change In Control - Securities Acquisition.  In the
event of an acquisition by any person, entity or group within the meaning of
Section 13(d) or 14(d) of the Exchange Act, or any comparable successor
provisions (excluding any employee benefit plan, or related trust, sponsored or
maintained by the Corporation or an Affiliate) of the beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act, or
comparable successor rule) of securities of the Corporation representing at
least fifty percent (50%) of the combined voting power entitled to vote in the
election of directors (other than an acquisition pursuant to Section 7,
paragraph (b) above), then with respect to Options held by Optionees whose
Continuous Service has not terminated and subject to the restrictions in Section
7, paragraph (d), the vesting of such Options shall be accelerated in full.

 

(d)                        Pooling of Interests.  If the Corporation and the
other party to the transaction constituting a “change in control” as described
in this Section 7 agree that such transaction is to be treated as a “pooling of
interests” for financial reporting purposes, and if such transaction in fact is
so treated, then the accelerated vesting of Options described in this Section 7
shall not occur to the extent that the Corporation’s independent public
accountants and such other party’s independent public accountants separately
determine in good faith that such acceleration would preclude the use of
“pooling of interests” accounting.

 

8.                            NO RIGHTS AS STOCKHOLDER.  An Optionee shall not,
by reason of any Option granted hereunder, have any right of a stockholder of
the Corporation with respect to the shares covered by his Option until such
shares shall have been issued to the Optionee.

 

9.                            NO OBLIGATION TO EXERCISE OPTION.  The granting of
an Option shall impose no obligation upon the Optionee to exercise such Option.
Neither shall the Plan confer upon the Optionee any rights respecting continued
Continuous Service nor limit the Optionee’s rights or the Corporation’s rights
to terminate such Continuous Service.

 

10.                     WITHHOLDING TAXES.  Whenever under the Plan shares of
Option Stock are to be issued upon exercise of the Options granted hereunder,
and prior to the delivery of any certificate or certificates for said shares by
the Corporation, the Corporation shall have the right to require the Optionee to
remit to the Corporation an amount sufficient to satisfy any federal and state
withholding or other employment taxes resulting from such exercise. In the event
that withholding taxes are not paid within five days after the date of exercise,
to the extent permitted by law the Corporation shall have the right, but not the
obligation, to cause such withholding taxes to be satisfied by reducing the
number of shares of stock deliverable or by offsetting such withholding taxes
against amounts otherwise due from the Corporation to the Optionee; provided,
however, that no shares are withheld with a value exceeding the minimum amount
of tax required to be withheld by law. If withholding taxes are paid by
reduction of the number of

 

7

--------------------------------------------------------------------------------


 

shares deliverable to Optionee, such shares shall be valued at the Fair Market
Value as of the fifth business day following the date of exercise.

 

11.                     MODIFICATION OF OUTSTANDING OPTIONS.  The Committee may
accelerate the exercisability of an outstanding Option and may authorize
modification of any outstanding Option with the consent of the Optionee when and
subject to such conditions as are deemed to be in the best interests of the
Corporation and in accordance with the purposes of the Plan.

 

12.                     FOREIGN EMPLOYEES.  Without amending the Plan, the
Committee may grant Options to eligible Employees, Directors and Consultants who
are foreign nationals on such terms and conditions different from those
specified in this Plan as may in the judgment of the Committee be necessary or
desirable to foster and promote achievement of the purposes of the Plan, and, in
furtherance of such purposes the Committee may make such modification,
amendments, procedures, subplans and the like as may be necessary or advisable
to comply with provisions of laws in other countries in which the Corporation
operates or has Employees, Directors and Consultants.

 

13.                     LIQUIDATION.  Upon the complete liquidation of the
Corporation, any unexercised Options theretofore granted under this Plan shall
be deemed canceled, except as otherwise provided in Section 7 in connection with
a merger, consolidation or reorganization of the Corporation.

 

14.                     CONDITIONS UPON ISSUANCE OF SHARES.  The Corporation may
require the Optionee (or any person to whom an Option is transferred under
Section 6 paragraph (e)) to execute such documents and to provide such
representations, written assurances or information which the Corporation shall
determine is necessary, desirable or appropriate to comply with applicable
securities and other laws as a condition of granting an Option to such Optionee
or permitting the Optionee (or any person to whom an Option is transferred under
Section 6 paragraph (e)) to exercise such Option. The Corporation may, upon
advice of counsel to the Corporation, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities and other laws, including, but not limited to,
legends restricting the transfer of the Option Stock.

 

15.                     TERMINATION AND AMENDMENT OF THE PLAN.  This Plan shall
terminate when all reserved Option Stock has been issued and cannot return to
the reserve or at such earlier time as the Board of Directors shall determine.
Any termination shall not affect any Options then outstanding under the Plan.

 

The Board or the Committee at any time, and from time to time, may amend the
Plan.

 

16.                     INDEMNIFICATION.  In addition to such other rights of
indemnification as they may have and subject to limitations of applicable law,
the members of the Committee shall be indemnified by the Corporation against all
costs and expenses reasonably incurred by them in connection with any action,
suit or proceeding to which they or any of them may be a party by reason of any
action taken or failure to act under or in connection with the Plan or any
rights granted thereunder and against all amounts paid to them in settlement
thereof or paid by them in satisfaction of a judgment of any such action, suit
or proceeding. The Committee member or

 

8

--------------------------------------------------------------------------------


 

members shall notify the Corporation in writing, giving the Corporation an
opportunity at its own cost to defend the same before such Committee member or
members undertake to defend the same on their own behalf.

 

17.                     GENERAL PROVISIONS.  If any day on or before which
action under the Plan must be taken falls on a Saturday, Sunday, or legal
holiday, such action may be taken on the next succeeding day not a Saturday,
Sunday or legal holiday. To the extent that federal laws do not otherwise
control, the Plan and all determinations made and actions taken pursuant hereto
shall be governed by and construed under the laws of the State of Delaware.

 

9

--------------------------------------------------------------------------------


 

DIGITAL RIVER, INC.

NOTICE OF EXERCISE

 

Digital River, Inc.

 

 

Re:

Exercise of Stock Options

 

 

1999 Stock Option Plan

 

 

(formerly known as the 1999 Non-Officer Stock Option Plan)

 

Ladies and Gentlemen:

 

Pursuant to the terms of that certain Stock Option Agreement under the Digital
River, Inc. 1999 Stock Option Plan (formerly known as the 1999 Non-Officer Stock
Option Plan), this Letter is to notify you that I hereby exercise my outstanding
stock options to purchase                  shares of common stock (the “Shares”)
of Digital River, Inc. Attached is (indicate by placing an “X” in the
appropriate box):

 

o     (i)    a check in the amount of $                   made payable to
Digital River, Inc.;

 

o      (ii)   another form of consideration acceptable to Digital River, Inc.
(explain below):

 

                                                                                                      
in payment of the exercise price of $                           per share.

 

I acknowledge prior receipt of a copy of the Digital River, Inc. 1999 Stock
Option Plan (formerly known as the 1999 Non-Officer Stock Option Plan). I
understand that I may suffer adverse tax consequences as the result of my
purchase of Shares. I represent that I have consulted with any tax consultants I
deem advisable in connection with the purchase or disposition of the Shares and
that I am not relying on Digital River, Inc. for any tax advice.

 

 

Very Truly Yours,

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

Date:

 

 

 

10

--------------------------------------------------------------------------------


 

DIGITAL RIVER, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

UNDER THE 1999 STOCK OPTION PLAN

 

THIS AGREEMENT is made as of                      , between DIGITAL RIVER, INC.,
a Delaware corporation (the “Company’), and
                                       (the “Optionee”).

 

THE PARTIES AGREE AS FOLLOWS:

 

1.                            OPTION GRANT.  The Company hereby grants to the
Optionee an option (the “Option”) to purchase the number of shares of the
Company’s voting common stock (the “Shares”), for an exercise price per share
(the “Option Price”) and based upon a Grant Date, all as set forth below:

 

Shares Under Option:

 

 

Option Price Per Share:

 

 

Grant Date:

 

 

Vesting Commencement Date:

 

 

Vesting Schedule (Cumulative):

 

 

 

The Option will be subject to all of the terms and conditions set forth herein
and in the Company’s 1999 Stock Option Plan (the “1999 Plan”), a copy of which
is attached hereto and incorporated herein by reference. The Option granted
hereunder will be a Non-Qualified Stock Option, NOT intended to qualify as an
“incentive stock option” as defined in Section 422 of the Internal Revenue Code
of 1986, as amended.

 

2.                            STOCKHOLDER RIGHTS.  No rights or privileges of a
stockholder in the Company are conferred by reason of the granting of the
Option. Optionee will not become a stockholder in the Company with respect to
the Shares unless and until the Option has been properly exercised and the
Option Price fully paid as to the portion of the Option exercised.

 

3.                            TERMINATION.  Subject to earlier termination as
provided in the 1999 Plan, this Option will expire, unless previously exercised
in full, on the date ten (10) years from the Grant Date.

 

4.                            TERMS OF THE 1999 PLAN.  The Optionee understands
that the 1999 Plan includes important terms and conditions that apply to this
Option. Those terms include (without limitation): important conditions on the
right of the Optionee to exercise the Option; important restrictions on the
ability of the Optionee to transfer the Option or to transfer Shares received
upon exercise of the Option; and early termination of the Option following the
occurrence of certain events, including the Optionee no longer being an
employee, director or consultant to or of the Company or its subsidiaries. The
Optionee acknowledges that he or she has read the 1999 Plan, agrees to be bound
by its terms, and makes each of the representations required to be made by the
Optionee under it.

 

5.                            MISCELLANEOUS.  This Agreement (together with the
1999 Plan) sets forth the complete agreement of the parties concerning the
subject matter hereof; superseding all prior agreements, negotiations and
understandings. This Agreement will be governed by the laws of the State of
Minnesota irrespective of such state’s choice of law provisions, and may be
executed in counterparts.

 

11

--------------------------------------------------------------------------------


 

The parties hereby have entered into this Agreement as of the date set forth
above.

 

 

DIGITAL RIVER, INC.

 

 

 

 

 

By:

 

 

 

Title:   President

 

 

 

 

 

“OPTIONEE”

 

 

 

 

 

 

Attachments:

 

(1) 1999 Stock Option Plan

 

 

(2) Notice of Exercise

 

12

--------------------------------------------------------------------------------